United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3200
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Julian Calvin Dinnwiddie

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: March 23, 2015
                              Filed: March 30, 2015
                                  [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Julian Calvin Dinnwiddie directly appeals the judgment the district court1
entered in his criminal case after he pleaded guilty to counterfeit-securities and

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
identity-theft charges. In a brief filed under Anders v. California, 386 U.S. 738
(1967), counsel first argues that the district court erred in accepting Dinnwiddie’s
guilty plea. We conclude that, because Dinnwiddie did not move to withdraw his
plea in the district court, any challenge to the voluntariness of his plea is not
cognizable on direct appeal. See United States v. Umanzor, 617 F.3d 1053, 1060 (8th
Cir. 2010).

       In his pro se supplemental brief, Dinnwiddie argues that his Guidelines range
was erroneously increased by applying certain offense-level enhancements. The
record shows that Dinnwiddie knowingly and voluntarily waived in the district court
his objection to the organizer-or-leader enhancement in exchange for a third-level
acceptance-of-responsibility decrease, which the government had the discretion to
either recommend or withhold. See U.S.S.G. § 3E1.1(b) & comment. (nn.3, 6). Thus,
we will not review that enhancement on appeal. See United States v. Thompson, 289
F.3d 524, 526-27 (8th Cir. 2002); United States v. Murphy, 248 F.3d 777, 779 (8th
Cir. 2001). We find no plain error in the remaining offense-level enhancements, to
which Dinnwiddie did not object in the district court.                See U.S.S.G.
§ 2B1.1(b)(2)(A)(i), (b)(10)(A); United States v. Phelps, 536 F.3d 862, 865 (8th Cir.
2008) (standard of review).

      Counsel and Dinnwiddie both argue that the sentence was unreasonable. We
find no abuse of discretion, as the court sentenced Dinnwiddie within the correctly
calculated Guidelines range; imposed the statutorily required consecutive 24-month
sentence for the aggravated-identity-theft counts; identified relevant 18 U.S.C.
§ 3553(a) factors in its sentencing analysis; and did not commit a clear error of
judgment in weighing those factors. See 18 U.S.C. § 1028A(a)(1), (b); United States
v. Kowal, 527 F.3d 741, 749 (8th Cir. 2008).




                                         -2-
       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing appellant about the procedures for seeking rehearing from this
court and for filing a petition for writ of certiorari.
                        ______________________________




                                         -3-